DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 & 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (US 2011/0233758) in view of Wu (US 2011/0101466).
Regarding claim 1, Machida discloses that a semiconductor device comprising a substrate 220 mounted on a carrier 12, the substrate comprising a High Electron Mobility Transistor (HEMT) (para. 0058) having a source 225S, a gate 226, a drain 225D and an electrically conductive backside 228, wherein the carrier 12 comprises an electrically conductive shielding portion (para. 0035-0036) configured to provide shielding against electromagnetic interference associated with switching of the semiconductor device during operation and an electrically conductive (any conductive material 12 (Cu, Cu alloy, or Fe-Ni) or 201 does a function of electrical shielding against electromagnetic interference associated with switching of the semiconductor device), wherein the electrically conductive backside of the substrate 228 is mounted to the electrically conductive upper surface of the carrier 12 (Fig. 1).
Machida fails to teach wherein the electrically conductive shielding portion is electrically isolated from the source and from an electrically conductive backside of the substrate and wherein the electrically conductive shielding portion is electrically connected to the drain.
However, Wu suggests that wherein the electrically conductive shielding portion is electrically isolated from the source and from an electrically conductive backside of the substrate and wherein the electrically conductive shielding portion is electrically connected to the drain (Fig. 9, note: two different configuration where source 40 is connected to a carrier or drain 42 is connected to a carrier 23 depended on need of circuit).

Reclaim 2, Machida & Wu disclose that the electrically conductive shielding portion 12 or 201 extends at least partially beneath the substrate 220 (Machida, Fig. 1).
Reclaim 3, Machida & Wu disclose that the electrically conductive shielding portion extends around a periphery of the substrate, when viewed from above a major surface of the substrate, to at least partially surround the substrate (Fig. 1 and 3).
Reclaim 5, Machida & Wu disclose that the electrically conductive shielding portion is electrically connected to an external potential (Fig. 1 and 3).
Reclaim 6, Machida & Wu disclose that the carrier comprises a dielectric substrate having one or more metal layers 12 (Fig. 1).
Reclaim 7, Machida & Wu disclose that the backside of the substrate 220 is mounted on the electrically conductive upper surface of a metal layer 228 located on an upper surface of the dielectric substrate (Fig. 1, PARA. 0054) and wherein the electrically conductive shielding portion 201 or 12 comprises one or more metal layers located beneath the upper surface of the dielectric substrate 220 (Fig. 1, Machida).

Reclaim 9, Machida & Wu disclose that the carrier comprises a printed circuit board having one or more patterned metal features located on a surface of the printed circuit board, wherein at least one of the patterned metal features forms the electrically conductive shielding portion (Machida, Fig. 1, para. 0035-36).
Reclaim 10, Machida & Wu disclose that the carrier comprises an electrically conductive platform having the electrically conductive upper surface upon which the backside of the substrate is mounted, wherein the source is electrically connected to the electrically conductive platform to electrically connect the source to the backside of the substrate, and wherein the electrically conductive platform is electrically isolated from the electrically conductive shielding portion (Machida, Fig. 1, para. 0035-36).
Reclaim 11, Machida & Wu disclose that the electrically conductive platform is electrically connected to a source output terminal of the semiconductor device (Fig. 1, Machida).
Reclaim 12, Machida & Wu disclose that a package for the semiconductor device, and a second semiconductor substrate including a Metal Oxide Semiconductor Field Effect Transistor (MOSFET) packaged together with the semiconductor device, wherein the second semiconductor substrate is also mounted on the electrically conductive platform (Fig. 3, Machida).
Reclaim 13, Machida & Wu disclose that the backside of the substrate is electrically connected to the source (Fig 1 or Wu’s Fig. 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972.  The examiner can normally be reached on M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SU C KIM/Primary Examiner, Art Unit 2899